Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman (US 2018/0027998) in view of Anthony (US 5,134,736).

Regarding Claim 1, Heiman discloses Bedding comprising: a touch layer (12) comprising an upper surface (26) of the touch layer and a lower surface of the touch layer; a warmth layer (16) comprising an upper surface of the warmth layer and lower surface of the warmth layer; and a decorative layer (14) comprising an upper surface of the decorative layer and a lower surface of the decorative layer, wherein a bottom portion of the upper surface of the touch layer is attachable to the lower surface of the warmth layer using a first plurality of fasteners (18) , wherein the upper surface of the warmth layer is attachable to the lower surface of the decorative layer using a second plurality of fasteners (20).  Heiman fails to disclose wherein a top portion of the upper surface of the touch layer is foldable over a top portion of the warmth layer and is attachable to the upper surface of the decorative layer using a third plurality of fasteners.  Anthony discloses wherein a top portion of an upper surface of a touch layer (1, see Col. 3, Lines 62-66) is foldable over a top portion of a warmth layer (2) and is attachable to the upper surface of a decorative layer (3) using a third plurality of fasteners (11 and 24).  Heiman and Anthony are analogous art because they are from the same field of endeavor, i.e. bedding. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the touch layer and decorative layer of Heiman with the foldable portion and third plurality of fasteners of Anthony  The motivation would have been to cover the feet of the user (Anthony: see Col. 2, Lines 65-68).
Regarding Claim 2, Heiman as modified teaches wherein the first plurality of fasteners, the second plurality of fasteners, and the third plurality of fasteners comprise one or more of snaps, buttons, hook and loop fasteners, magnets, and clips (Anthony uses Velcro® and Heiman discloses buttons, snaps, and or hook and loop closures, see para. [0040]) .
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman and Anthony as applied to claim 1 above, and further in view of Jones (US 2009/0151072).
Heiman discloses wherein the warmth layer defines a length of the warmth layer and a width of the warmth layer (inherent). Heiman fails to disclose the warmth layer further comprising: a first half warmth layer; and a second half warmth layer, wherein respective widths of the first and second half warmth layers are each equal to approximately one half the width of the warmth layer. Jones teaches a first half warmth layer (12a); and a second half warmth layer (12b), wherein respective widths of the first and second half warmth layers are each equal to approximately one half the width of a warmth layer.  Heiman and Jones are analogous art because they are from the same field of endeavor, i.e. bedding It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the warmth of layer of Heiman with the first and second half warmth layer of Jones  The motivation would have been to provide different sleeping temperatures for two different users.
	
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Further modifying Heiman as required by the aforementioned claims would be strictly impermissible hindsight.  Therefore, an obviousness rejection could not be made.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Anthony’s flap is not “a top portion of the upper surface of the touch layer” as recited in present claim 1, but is a part of a mattress belt.  Moreover, this flap extends from the foot end of the mattress belt, folds over a bottom lip of a bottom sheet, and can cover the user’s feet; it is not “foldable over a top portion of the warmth layer”, rather Anthony’s flap covers the foot of a bed.— Examiner disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Applicant refers to the modifying reference “Anthony” alone without discussing the combination as a whole.  Main reference “Heiman” discloses a simulated duvet cover system with three layers.  Anthony teaches a three layer sheet assembly with a bottom layer foldable over a top layer.  Moreover, Applicant’s claims lack a frame of reference regarding a “top” or “bottom” or “head” or “foot.”  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Anthony states in Col. 3, Lines 62-66 that “the mattress belt could have a top or even a bottom surface if desired”  and additionally states in Col. 4, Lines 13-23 that “[t]he top sheet 3 contains fastening material 24 which secures the fastening material 11 on the underside of the flap 12 of the mattress belt 1 when said flap 12 is folded over the bottom attachment lip 19 of the bottom sheet 2.” As such, Anthony’s flap 12 can be interpreted to be foldable over a top portion of layer 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619